Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities: in claim 2, line 1, the phrase “in which measure a” should be changed to “in which the measure a). In claim 3, line 1, the phrase “in which measure a” should be changed to “in which the measure a)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular region" in 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "at least in certain regions" in lines 3-4 and “at least in certain regions” in lines 13-14.  Examiner is unsure whether these certain regions 
Claim 1 recites the limitation "such that it is preferred in the region" in lines 21-22.  Examiner is unsure whether this preference is required in claim 1 or whether it could be viewed as being optional.  Examiner requests clarification.
Claim 9 recites the limitation "in particular" in lines 1-2.  Examiner is unsure whether this preference requires the pump device in claim 1 or whether it could be viewed as being optional.  Examiner requests clarification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It would appear that claim 9 repeats the subject matter already present in Claim 1 subsection (c).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (DE102015106613A1).
Claim 1:  Hahn discloses a pump device (10) for pumping a fluid, having a hydraulic housing (12) which comprises an annular section (22), a pump ring (14) which is deformable and defines an annular pump chamber (57) at least in certain regions, a pump ring carrier (16) that is solidly connected to the pump ring (14), a first connector (51) and a second connector (52), which first connector (51) and which second connector (52) are connected fluidically to the pump chamber (57, see Fig. 3), an eccentric (18), which must be driven by a shaft (20) defining an axial and a radial direction such that the eccentric (18) is rotatable relative to the hydraulic housing (12), wherein the eccentric (18) is arranged in the pump device (10) such that the eccentric (18) deforms the pump ring (14) as a function of a current rotational position of the eccentric (18), such that the pump ring (14) presses against the annular section (22) at least in regions in order to convey the fluid along the pump chamber (57) from the first connector (51) to the second connector (52), depending on the current rotational position of the eccentric by rotating the eccentric (18), a clamping member (114) designed to statically press the pump ring (14) against the annular section (22) of the 

    PNG
    media_image1.png
    402
    588
    media_image1.png
    Greyscale

Claim 2:  Hahn further discloses that measure a) provides for the at least one recess (58) in the hydraulic enclosure to be graded (note angled portion of 58).
Claim 3:  Hahn further discloses that measure a) provides for the at least one recess (58) in the hydraulic enclosure to be continuous (Fig. 10).
Claim 4:  Hahn further discloses that the measure a) provides that the at least one recess (58) in a convex area (note convex area of housing adjacently situated to 58 in Fig. 10) of the hydraulic enclosure is provided.
Claim 5:  Hahn further discloses that the measure a) provides that two recesses (58) are provided, and are provided opposite in the axial direction in the hydraulic enclosure (see Figs. 1, 10).
Claim 6:  Hahn further discloses that the measure b) provides that the pump ring carrier (16) -3-features an enlarged diameter (see Figure above) on its outer side facing the eccentric (18) in the angular region of the clamping member (114).
Claim 7:  Hahn further discloses that the measure c) provides that the pump ring (14) is embodied such that it features an asymmetrical mound in its non-installed state (note mound/bulge near 49 in Fig. 6 that is not mirrored on the opposite side of 14 and therefore asymmetrical).
Claim 8:  Hahn further discloses that the clamping member (114) is designed to statically press at least a portion of the pump ring (14) against the annular section (22) in the clamping member region (45) between the first connector (51) and the second connector (52), and as a result to reduce or prevent a flow of fluid between the first connector (51) and the second connector (52) via the clamping member region (45, see Fig. 3).
Claim 9:  Hahn further discloses that the pump ring (14) provides for a reduced strength of the pump ring (14) in one region (note region of 14 around 114 which has thinner cross-sectional areas), said region being in the clamping member region (45) in the installed state of the pump ring (see Figs. 6, 8-10), resulting in a reduced axial pressing action of the pump ring in the clamping member region (Examiner notes that less axial pressure occurs in the clamping member region because less material is present to be squeezed axially outward in contrast to other portions of the pump ring).  
Claim 10:  Hahn further discloses an asymmetrical mound (note mound/bulge near 49 in Fig. 6 that is not mirrored on the opposite side of 14 and therefore asymmetrical).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746